 



Exhibit 10.2
SEQUOIA MORTGAGE TRUST 2006-1
Mortgage Pass-Through Certificates
UNDERWRITING AGREEMENT
August 28, 2006
The Firm or Firms
     of Underwriters named
     on the signature page hereof
Ladies and Gentlemen:
     Sequoia Residential Funding, Inc., a Delaware corporation (the “Depositor”)
and an indirect wholly-owned limited purpose subsidiary of Redwood Trust, Inc.,
a Maryland corporation (“Redwood Trust”), proposes to cause Sequoia Mortgage
Trust 2006-1 (the “Issuing Entity”), a common law trust governed by New York
law, to issue and sell to you (each, an “Underwriter”) its Mortgage Pass-Through
Certificates, Class 1-A1A, Class 1-A1B, Class 1-A2, Class 1-AR, Class 2-A1,
Class 2-A2, Class 3-A1, Class 3-A2, Class B-1, Class B-2 and Class B-3 (the
“Publicly-Offered Certificates”) having the characteristics set forth in the
Final Prospectus, evidencing beneficial ownership interests in the Issuing
Entity, the assets of which will consist primarily of hybrid, adjustable rate
mortgage loans secured by first liens on one- to four-family residential
properties (the “Mortgage Loans”). The Mortgage Loans will have the
characteristics described in the Final Prospectus, subject to the variances,
ranges, minimums and maximums set forth in the Final Prospectus.
     The Issuing Entity will be formed, and the Publicly-Offered Certificates,
together with the Class B-4, Class B-5, Class B-6 and Class LT-R Certificates
(collectively, the “Certificates”) will be issued, pursuant to a pooling and
servicing agreement (the “Pooling and Servicing
192618 SEMT 2006-1
Underwriting Agreement

 



--------------------------------------------------------------------------------



 



Agreement”) dated as of August 1, 2006, by and among the Depositor, HSBC Bank
USA, National Association, as trustee (the “Trustee”), Wells Fargo Bank, N.A.,
in the capacities of master servicer (in such capacity, the “Master Servicer”),
securities administrator (in such capacity, the “Securities Administrator”), and
acknowledged by RWT Holdings, Inc., a Delaware corporation and wholly-owned
subsidiary of Redwood Trust, as seller (the “Seller”). On or about August 30,
2006 (the “Closing Date”), the Seller will assign all of its right, title and
interest in the Mortgage Loans to the Depositor pursuant to a mortgage loan
purchase and sale agreement, dated as of August 1, 2006 (the “Mortgage Loan
Purchase Agreement”), between the Seller, as seller, and the Depositor, as
purchaser. Pursuant to the Pooling and Servicing Agreement, the Mortgage Loans
will, in turn, be assigned by the Depositor to the Trustee for the benefit of
the Certificateholders, together with all principal and interest collections
received with respect to the Mortgage Loans on and after August 1, 2006 (the
“Cut-off Date”) (other than Scheduled Payments due on that date). The Trustee
will concurrently with such assignment, authenticate and deliver the
Certificates to the Depositor for sale to the Underwriters. In addition,
pursuant to various assignment, assumption and recognition agreements
(collectively, the “Assignment Agreements”), (i) the Seller will assign its
rights under various underlying mortgage loan purchase and servicing agreements
relating to the Mortgage Loans entered into by the Seller (collectively, the
“Underlying Purchase and Servicing Agreements”), to the Depositor and (ii) the
Depositor will, in turn, assign its rights under the Underlying Purchase and
Servicing Agreements to the Trustee for the benefit of the Certificateholders.
The Master Servicer will monitor the servicing of the Mortgage Loans by the
primary servicers pursuant to the provisions of the Pooling and Servicing
Agreement.
192618 SEMT 2006-1
Underwriting Agreement

2



--------------------------------------------------------------------------------



 



     The Pooling and Servicing Agreement, the Mortgage Loan Purchase Agreement,
the Assignment Agreements and this Agreement are sometimes referred to herein
collectively as the “Transaction Documents.” Capitalized terms shall have the
respective meanings set forth in this Agreement (or by reference to Section 10
hereof) or, if not defined therein, as set forth in the Pooling and Servicing
Agreement.
     1. Representations and Warranties. The Seller, the Depositor and Redwood
Trust, jointly and severally represent and warrant to, and agree with, each
Underwriter that:
     (i) A registration statement on Form S-3 (File No. 333-132123) relating to
mortgage pass-through certificates has been filed with the Securities and
Exchange Commission (the “Commission”) and has become effective under the
Securities Act of 1933, as amended (the “Securities Act”). Such registration
statement as of its effective date, and each amendment thereto and any document
incorporated by reference therein and any prospectus included or deemed or
retroactively deemed to be a part thereof pursuant to Rule 430A or Rule 430B,
the date of this Agreement, is hereinafter referred to as the “Registration
Statement.” The Registration Statement meets the requirements set forth in
Rule 415(a)(1)(x) under the Securities Act. As of the Closing Date, no stop
order suspending the effectiveness of such Registration Statement has been
issued and no proceedings for that purpose have been initiated or, to the
knowledge of the Seller, the Depositor or Redwood Trust, threatened by the
Commission. The Depositor proposes to prepare and file with the Commission
pursuant to Rule 424 under the Securities Act a final prospectus dated July 26,
2006 (the “Base Prospectus”) to be supplemented by a prospectus supplement dated
the date hereof relating to the Publicly-Offered Certificates in the form filed
after the date of this Agreement pursuant to Section 424(b) that discloses
192618 SEMT 2006-1
Underwriting Agreement

3



--------------------------------------------------------------------------------



 



the public offering price and other final terms of the Publicly-Offered
Certificates (together with any revision, amendment or supplement, the
“Prospectus Supplement”). The Prospectus Supplement, together with the Base
Prospectus, including the documents incorporated therein as of the time of such
filing is hereinafter referred to as the “Final Prospectus”. In connection with
the offering of the Publicly-Offered Certificates, the Depositor has also
prepared two preliminary prospectus supplements dated August 17, 2006 and
August 21, 2006, respectively, each of which constitutes a statutory prospectus
to be retroactively included in the Registration Statement and has been or will
be filed with the Commission pursuant to Rule 424(b) under the Securities Act
(each, a “Preliminary Prospectus Supplement” and together with the Base
Prospectus, a “Preliminary Prospectus”). Each Preliminary Prospectus and the
Final Prospectus separately, are referred to herein as a “Prospectus.” Any
reference herein to the Registration Statement or a Prospectus shall be deemed
to refer to and include the documents incorporated by reference therein pursuant
to Item 12 of Form S-3 which were filed under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), on or before the date on which the
Registration Statement, as amended, became effective, or the issue date of a
Preliminary Prospectus, or the date on which the Final Prospectus is filed
pursuant to Rule 424(b) under the Securities Act, as the case may be; and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement and each Prospectus shall be deemed to refer to
and include the filing of any document under the Exchange Act after the date on
which the Registration Statement became effective, the issue date of each
Preliminary Prospectus or the date on
192618 SEMT 2006-1
Underwriting Agreement

4



--------------------------------------------------------------------------------



 



which a Final Prospectus is filed pursuant to Rule 424(b) under the Securities
Act, as the case may be, deemed to be incorporated therein by reference.
     (ii) (A) The Registration Statement, as of its effective date, (B) each
Preliminary Prospectus, taken together with the static pool data (within the
meaning of Item 1105 of Regulation AB) set forth in or referred to in such
Prospectus but deemed to be excluded from the Registration Statement such
Prospectus to the extent provided under Item 1105(d) of Regulation AB (the
“Designated Static Pool Information”), as of its issue date, and (C) the Final
Prospectus, taken together with the Designated Static Pool Information, as of
its issue date, as revised, amended or supplemented and filed with the
Commission prior to the termination of the offering of the Publicly-Offered
Certificates, each will conform in all material respects to the requirements of
the Securities Act and the rules and regulations (the “Regulations”) of the
Commission thereunder applicable to such documents as of such respective dates,
and the Registration Statement, the Designated Static Pool Information and the
Final Prospectus as revised, amended or supplemented and filed with the
Commission as of the Closing Date will conform in all material respects to the
requirements of the Securities Act and the Regulations of the Commission
applicable to such documents as of the Closing Date. None of (A) the
Registration Statement, at the time it became effective and as of the Closing
Date, (B) any Preliminary Prospectus (excluding information with respect to the
Group 1 Certificates set forth in the Preliminary Prospectus Supplement dated
August 17, 2006), taken together with the Designated Static Pool Information, as
of its issue date, and (C) the Final Prospectus, taken together with the
Designated Static Pool Information, as of its issue date and as of the Closing
Date, contained or will contain any untrue
     192618 SEMT 2006-1
     Underwriting Agreement

5



--------------------------------------------------------------------------------



 



statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Seller, the Depositor and Redwood Trust make no representations,
warranties or agreements as to the information contained in a Prospectus or any
revision or amendment thereof or supplement thereto (in the case of the Final
Prospectus) in reliance upon and in conformity with information furnished in
writing to the Depositor by or on behalf of any Underwriter specifically for use
in connection with the preparation of a Prospectus or any revision or amendment
thereof or supplement thereto, such information being defined as the
“Underwriter Information” in Section 10 hereof.
     (iii) The conditions to the use by the Depositor of a registration
statement on Form S-3 under the Securities Act, as set forth in the General
Instructions to Form S-3, have been satisfied with respect to the Registration
Statement. There are no contracts or documents of the Depositor which are
required to be filed as exhibits to the Registration Statement pursuant to the
Securities Act or the Regulations of the Commission thereunder which have not
been so filed.
     (iv) (A) At the time of the filing of the Registration Statement and (B) at
the date of this Agreement, the Depositor was not and is not an “ineligible
issuer,” as defined in Rule 405 under the Securities Act.
     (v) As of the date hereof and at all subsequent times through the
completion of the public offer and sale of the Publicly-Offered Certificates,
neither Preliminary Prospectus (excluding information with respect to the Group
1 Certificates set forth in the Preliminary Prospectus Supplement dated
August 17, 2006) issued at or prior to the date
192618 SEMT 2006-1
Underwriting Agreement

6



--------------------------------------------------------------------------------



 



hereof, nor any Issuer Information nor the Seller Mortgage Loan Information
(each as defined below) contained in a Free Writing Prospectus included any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     (vi) The Publicly-Offered Certificates conform in all material respects to
the description thereof contained in the Final Prospectus. The issuance of the
Publicly-Offered Certificates has been authorized and on the Closing Date the
Publicly-Offered Certificates will have been duly and validly executed,
authenticated and delivered in accordance with the Pooling and Serving Agreement
and delivered to the Underwriters for the account of the Underwriters against
payment therefor as provided herein, will be duly and validly issued and
outstanding and entitled to the benefits afforded by the Pooling and Servicing
Agreement. Each Publicly-Offered Certificate of the Class (or if applicable,
Classes) or type indicated to be “mortgage related securities” under the heading
“Summary — Legal Investment” in the Prospectus Supplement will, when issued, be
a “mortgage related security” as such term is defined in Section 3(a)(41) of the
Exchange Act.
     (vii) This Agreement has been duly authorized, executed and delivered by
each of the Seller, the Depositor and Redwood Trust and as of the Closing Date,
each of the other Transaction Documents to which the Seller, the Depositor or
Redwood Trust is a party will have been, duly authorized, executed and delivered
by the Seller, the Depositor or Redwood Trust, as applicable, and will conform
in all material respects to the descriptions thereof contained in the Final
Prospectus and, assuming the valid execution
192618 SEMT 2006-1
Underwriting Agreement

7



--------------------------------------------------------------------------------



 



and delivery thereof by the other parties thereto, each Transaction Document to
which Redwood Trust, the Seller or the Depositor is a party will constitute a
legal, valid and binding agreement of the Seller, the Depositor or Redwood
Trust, as applicable, enforceable in accordance with its terms, except as the
same may be limited by bankruptcy, insolvency, reorganization or other similar
laws affecting creditors’ rights generally and by general principles of equity.
     (viii) Each of the Seller, the Depositor and Redwood Trust has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of its respective State of incorporation, and each of the Seller, the
Depositor and Redwood Trust is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction where
the character of its respective properties or the nature of its respective
activities makes such qualification necessary, except such jurisdictions, if
any, in which the failure to be so qualified will not have a material adverse
effect on the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of Redwood Trust, the Seller
or the Depositor; each of Redwood Trust, the Seller and the Depositor holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its respective business as described in the Final
Prospectus; and each of the Seller, the Depositor and Redwood Trust has the
corporate power and authority to own its respective properties and conduct its
respective business as described in the Final Prospectus and to enter into and
perform its respective obligations under each Transaction Document to which it
is a party.
192618 SEMT 2006-1
Underwriting Agreement

8



--------------------------------------------------------------------------------



 



     (ix) Neither the issuance, delivery or sale of the Publicly-Offered
Certificates, nor the consummation of any other of the transactions contemplated
herein, nor the execution and delivery of the Transaction Documents by the
Seller, the Depositor or Redwood Trust, as applicable, and compliance with the
provisions of the Transaction Documents, does or will conflict with or result in
the breach of any material term or provision of the certificate of incorporation
or by-laws of the Seller, the Depositor, or Redwood Trust, and none of the
Seller, the Depositor or Redwood Trust is in breach or violation of or in
default (nor has an event occurred which with notice or lapse of time or both
would constitute a default) under the terms of (i) any indenture, contract,
lease, mortgage, deed of trust, note, agreement or other evidence of
indebtedness or other agreement, obligation or instrument to which the Seller,
the Depositor or Redwood Trust is a party or by which it or its respective
properties are bound, or (ii) any law, decree, order, rule or regulation
applicable to the Seller, the Depositor or Redwood Trust of any court or
supervisory, regulatory, administrative or governmental agency, body or
authority, or arbitrator having jurisdiction over the Seller, the Depositor or
Redwood Trust, or its respective properties, the default in or the breach or
violation of which would have a material adverse effect on the Depositor,
Redwood Trust, the Issuing Entity or the Certificates or on the ability of the
Seller, the Depositor or Redwood Trust to perform its respective obligations
under the Transaction Documents to which it is a party; and neither the delivery
of the Certificates, nor the consummation of any other of the transactions
contemplated herein, nor the compliance with the provisions of the Transaction
Documents will result in such a breach, violation or default which would have
such a material adverse effect.
192618 SEMT 2006-1
Underwriting Agreement

9



--------------------------------------------------------------------------------



 



     (x) No filing or registration with, notice to, or consent, approval,
authorization or order or other action of any court or governmental authority or
agency is required for the consummation by the Seller, the Depositor or Redwood
Trust of the transactions contemplated by the Transaction Documents to which it
is a party (other than as required under “blue sky” or state securities laws, as
to which no representations and warranties are made by the Seller, the Depositor
or Redwood Trust), except such as have been, or will have been prior to the
Closing Date, obtained under the Securities Act, and such recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling and Servicing Agreement) that have not yet
been completed.
     (xi) There is no action, order, suit or proceeding before or by any court,
administrative or governmental agency now pending to which the Seller, the
Depositor or Redwood Trust is a party, or to the best knowledge of the Seller,
the Depositor or Redwood Trust, threatened against the Seller, the Depositor or
Redwood Trust, which could reasonably result individually or in the aggregate in
any material adverse change in the condition (financial or otherwise), earnings,
regulatory affairs, business affairs, business prospects or properties of the
Seller, the Depositor or Redwood Trust or could reasonably interfere with or
materially and adversely affect the consummation of the transactions
contemplated in the Transaction Documents.
     (xii) At the time of execution and delivery of the Mortgage Loan Purchase
Agreement between the Seller and the Depositor, the Seller will own the Mortgage
Loans being sold to the Depositor pursuant thereto, free and clear of any lien,
mortgage, pledge, charge, encumbrance, adverse claim or other security interest
(collectively “Liens”),
192618 SEMT 2006-1
Underwriting Agreement

10



--------------------------------------------------------------------------------



 



except to the extent permitted by the Mortgage Loan Purchase Agreement, and will
not have assigned to any person other than the Depositor any of its right, title
or interest in the Mortgage Loans.
     (xiii) Immediately prior to the assignment of the Mortgage Loans by the
Depositor to the Trustee as contemplated by the Pooling and Servicing Agreement,
the Depositor (i) will have good title to and was the sole owner of, each such
Mortgage Loan free and clear of any Lien, (ii) will not have assigned to any
Person any of its rights, title or interest in and to such Mortgage Loans or in
the Pooling and Servicing Agreement and (iii) will have the power and authority
to sell such Mortgage Loans to the Trustee, and upon execution and delivery of
the Pooling and Servicing Agreement by the Trustee, the Trustee will have
acquired all of the Depositor’s rights, title and interest in and to such
Mortgage Loans.
     (xiv) Any taxes, fees and other governmental charges in connection with the
execution, delivery and issuance of the Transaction Documents and the
Certificates have been or will be paid by the Seller, the Depositor or Redwood
Trust at or prior to the Closing Date, except for fees for recording assignments
of the Mortgage Loans to the Trustee pursuant to the Pooling and Servicing
Agreement that have not yet been completed, which fees will be paid by or on
behalf of Redwood Trust.
     (xv) The Mortgage Loans conform in all material respects to the description
thereof contained in the Final Prospectus.
     (xvi) Neither the Depositor nor the Issuing Entity is, and neither the
issuance and sale of the Certificates nor the activities of the Issuing Entity
pursuant to the Pooling and Servicing Agreement will cause the Depositor or the
Issuing Entity to be, an
192618 SEMT 2006-1
Underwriting Agreement

11



--------------------------------------------------------------------------------



 



“investment company” or under the interest of an “investment company” as such
terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).
     (xvii) None of the Seller, the Depositor or Redwood Trust is doing business
with Cuba.
     (xviii) As of the date of delivery, any Seller Mortgage Loan Information
provided to the Underwriters is true and correct in all material respects, or if
there is any material error in any Seller Mortgage Loan Information, the
Depositor or the Seller has promptly provided corrected information to the
Underwriters.
     2. Purchase and Sale. Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Depositor agrees
to sell, and each Underwriter agrees, severally and not jointly, to purchase
from the Depositor, each Class of Publicly-Offered Certificates to be purchased
by such Underwriter, in the respective initial Class Principal Amounts, and at
the respective purchase price for each Underwriter, as set forth on Schedule 1
annexed hereto.
     3. Delivery and Payment. The Publicly-Offered Certificates shall be
delivered at the office, on the date and at the time specified in the Final
Prospectus, which place, date and time may be changed by agreement between the
Underwriters and the Depositor. Delivery of the Publicly-Offered Certificates
shall be made to each of the Underwriters as against their respective payment of
the purchase price therefor to or upon the order of the Issuing Entity in
immediately available federal funds. The Publicly-Offered Certificates shall be
registered in such names and in such denominations as required by book-entry
registration not less than two full business days prior to the Closing Date. The
Depositor agrees to cause the Publicly-Offered
192618 SEMT 2006-1
Underwriting Agreement

12



--------------------------------------------------------------------------------



 



Certificates to be made available for inspection, checking and packaging in New
York, New York on the business day prior to the Closing Date.
     4. Offering Procedures. It is understood that the Underwriters propose to
offer the Publicly-Offered Certificates for sale as set forth in the Final
Prospectus and that you will not offer, sell or otherwise distribute the
Publicly-Offered Certificates (except for the sale thereof in exempt
transactions) in any state in which the Publicly-Offered Certificates are not
exempt from registration under “blue sky” or state securities laws (except where
the Publicly-Offered Certificates will have been qualified for offering and sale
at your direction under such “blue sky” or state securities laws).
     Neither the Depositor nor any Underwriter will disseminate to any potential
investor information relating to the Publicly-Offered Securities that
constitutes a “written communication within the meaning of Rule 405 under the
Securities Act, other than the Preliminary Term Sheet, each Prospectus and, in
the case of the Underwriters, Derived Information or Custom Loan Information,
unless (i) if an Underwriter seeks to disseminate such information, such
Underwriter has obtained the prior consent of the Depositor, or (ii) if the
Depositor seeks to disseminate such information, the Depositor has obtained the
prior consent of the Underwriters.
     An Underwriter may convey Derived Information or Custom Loan Information to
a potential investor prior to entering into a Contract of Sale with such
investor; provided, however, that Derived Information shall not be distributed
in a manner reasonably designed to lead to its broad unrestricted dissemination
within the meaning of Rule 433(d) under the Securities Act. Each Underwriter
shall deliver to the Depositor and its counsel a copy, in electronic form, of
each Free Writing Prospectus disseminated by such Underwriter that is required
to be filed with

13

192618 SEMT 2006-1
Underwriting Agreement



--------------------------------------------------------------------------------



 



the Commission, not later than one business day prior to the date on which such
Free Writing Prospectus is required under the Regulations to be so filed.
     The Depositor represents that it has treated and agrees that it will treat
each Free Writing Prospectus as an “issuer free writing prospectus,” as defined
in Rule 433, and has complied and will comply with the requirements of Rule 433
applicable to any Free Writing Prospectus, including timely Commission filing
where required, legending and record-keeping.
     Neither the Depositor nor any Underwriter shall disseminate or file with
the Commission any information relating to Publicly-Offered Certificates in
reliance on Rule 167 or 426 under the Securities Act, nor shall any Underwriter
disseminate any Free Writing Prospectus in a manner reasonably designed to lead
to its broad unrestricted dissemination within the meaning of Rule 433(d) under
the Securities Act.
     Prior to or simultaneously with entering into a Contract of Sale, each
Underwriter shall deliver to the related purchaser a copy of the Final
Prospectus, or if prior to the date hereof, a copy of the Preliminary
Prospectus, in the form that such Underwriter and the Depositor have agreed most
recently prior thereto shall be used for offers and sales of the
Publicly-Offered Certificates.
     5. Agreements.
     The Depositor agrees with each Underwriter that:
     (i) The Depositor will cause each Preliminary Prospectus and the Final
Prospectus to be filed with the Commission pursuant to Rule 424(b) under the
Securities Act not later than 9:00 a.m. (New York time) on the Closing Date will
promptly advise each Underwriter when such Prospectus has been so filed, and,
prior to the termination of the offering of the Publicly-Offered Certificates,
will also promptly advise each
192618 SEMT 2006-1
Underwriting Agreement

14



--------------------------------------------------------------------------------



 



Underwriter (i) when any amendment to the Registration Statement has become
effective or any revision of or supplement to the Final Prospectus has been so
filed (unless such amendment, revision or supplement does not relate to the
Publicly-Offered Certificates or the Issuing Entity), (ii) of any request by the
Commission for any amendment of the Registration Statement or any Final
Prospectus or for any additional information (unless such amendment or request
for additional information does not relate to the Publicly-Offered Certificates
or the Issuing Entity), (iii) of any written notification received by the
Depositor of the suspension of qualification of the Publicly-Offered
Certificates for sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose and (iv) of the issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement or the
institution or, to the knowledge of the Depositor, the threatening of any
proceeding for that purpose. The Depositor will use its best efforts to prevent
the issuance of any such stop order and, if issued, to obtain as soon as
possible the withdrawal thereof. The Depositor will not file prior to the
termination of such offering any amendment to the Registration Statement or any
revision of or supplement to the Final Prospectus (other than any such
amendment, revision or supplement which does not relate to Publicly-Offered
Certificates or the Issuing Entity) which shall be disapproved by the
Underwriters after reasonable notice and review of such filing.
     (ii) If, at any time when a prospectus relating to the Publicly-Offered
Certificates is required to be delivered under the Securities Act (i) any event
occurs as a result of which the Final Prospectus (including in each case, the
Designated Static Pool Information) as then amended or supplemented would
include any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein in
192618 SEMT 2006-1
Underwriting Agreement

15



--------------------------------------------------------------------------------



 



the light of the circumstances under which they were made not misleading, or
(ii) it shall be necessary to revise, amend or supplement the Final Prospectus
to comply with the Securities Act or the Regulations of the Commission
thereunder, the Depositor promptly will notify each Underwriter and will, upon
the request of any Underwriter, or may, after consultation with each
Underwriter, prepare and file with the Commission a revision, amendment or
supplement which will correct such statement or omission or effect such
compliance, and furnish without charge to each Underwriter as many copies as
such Underwriter may from time to time reasonably request of an amended Final
Prospectus or a supplement to the Final Prospectus which will correct such
statement or omission or effect such compliance.
     (iii) The Depositor will furnish to each Underwriter and counsel to the
Underwriters, without charge, conformed copies of the Registration Statement
(including exhibits thereto) and, so long as delivery of a prospectus relating
to the Publicly-Offered Certificates is required under the Securities Act, as
many copies of each Preliminary Prospectus, the Final Prospectus and any
revisions or amendments thereof or supplements thereto as may be reasonably
requested.
     (iv) The Depositor will, as between itself and the Underwriters, pay all
expenses incidental to the performance of the obligations of the Depositor, the
Seller or the Redwood Trust under this Agreement, including without limitation
(i) expenses of preparing, printing and reproducing the Registration Statement,
each Preliminary Prospectus, the Final Prospectus, the Free Writing
Prospectus(es), the Transaction Documents and the Certificates, (ii) the cost of
delivering the Publicly-Offered Certificates to the Underwriters, (iii) the fees
charged by securities rating agencies for
192618 SEMT 2006-1
Underwriting Agreement

16



--------------------------------------------------------------------------------



 



rating the Publicly-Offered Certificates, (iv) all transfer taxes, if any, with
respect to the sale and delivery of the Publicly-Offered Certificates to the
Underwriters, (v) any expenses for the qualification of the Publicly-Offered
Certificates under “blue sky” or state securities laws, including filing fees
and the fees and disbursements of counsel for such Underwriter in connection
therewith and in connection with the preparation of any Blue Sky Survey,
(vi) all other costs and expenses incidental to the performance by the
Depositor, the Seller or the Redwood Trust of their respective obligations
hereunder which are not otherwise specifically provided for in this subsection,
(vii) the fees of any counsel to the Underwriters, including the fees incurred
in connection with the review of the Transaction Documents and the preparation
of the Underwriting Agreement and the legal opinions and (viii) the fees of any
accountants in connection with preparation of any comfort letter in connection
with a Prospectus or with respect to Designated Static Pool Information. In
addition, it is understood that, except as provided in this paragraph (iv) and
in Section 9 hereof, the Underwriters will pay all the following additional
expenses: (i) any transfer taxes on resale of any of the Publicly-Offered
Certificates by it and (ii) any advertising expenses connected with any offers
that such Underwriters may make.
     (v) So long as any Publicly-Offered Certificates are outstanding, upon
request of any Underwriter, the Depositor will furnish, or will cause to be
furnished, to such Underwriter, as soon as available, a copy of (i) the annual
statement of compliance prepared by the Master Servicer and the servicers
pursuant to the Pooling and Servicing Agreement or the Assignment Agreements,
respectively, (ii) each report regarding the Publicly-Offered Certificates filed
with the Commission under the Exchange Act or mailed to the holders of the
Publicly-Offered Certificates and (iii) from time to time, such
192618 SEMT 2006-1
Underwriting Agreement

17



--------------------------------------------------------------------------------



 



other information concerning the Publicly-Offered Certificates which may be
furnished by the Depositor or the Trustee without undue expense and without
violation of applicable law.
     (vi) [Reserved]
     (vii) For a period ending on the Closing Date, the Depositor shall not
offer or sell, or announce the offering of, or cause any trust created by the
Depositor to offer or sell, or announce the offering of, any mortgage
pass-through certificates or other similar mortgage-related securities, without
the prior written consent of the Underwriters.
     (viii) The Depositor has prepared each Preliminary Prospectus described in
Section 1(i) relating to the Publicly-Offered Certificates, in a form consented
to by the Underwriters, and has filed or will file each such Preliminary
Prospectus within the period required by Rule 424(b).
     (ix) All written and graphic communications relating to the
Publicly-Offered Certificates used prior to the availability of a Prospectus
will comply with the requirements of Rule 433, including the inclusion of the
legend required by Rule 433(c)(2).
          Redwood Trust covenants with each Underwriter and with the Depositor
that it shall notify you and the Depositor of the occurrence of any material
events respecting the activities, affairs or condition, financial or otherwise,
of Redwood Trust and its subsidiaries and, if as a result of any such event it
is necessary to amend or supplement the Final Prospectus in order to make the
Final Prospectus not misleading in the light of the circumstances existing at
the time it is delivered to a purchaser, Redwood Trust will forthwith supply
such information to the Depositor as shall be necessary for the Depositor to
prepare an amendment or supplement to the
192618 SEMT 2006-1
Underwriting Agreement

18



--------------------------------------------------------------------------------



 



Final Prospectus so that, as so amended or supplemented, such Final Prospectus
(including in each case, the Designated Static Pool Information) will not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing at the time it is delivered to a purchaser, not
misleading.
     6. Conditions to the Obligations of Underwriters. The obligation of each
Underwriter to purchase the Publicly-Offered Certificates to be purchased by it
as set forth on Schedule 1 annexed hereto shall be subject to the accuracy in
all material respects of the representations and warranties on the part of the
Seller, the Depositor and Redwood Trust contained herein as of the date hereof
and as of the Closing Date, to the accuracy of the statements of the Seller, the
Depositor and Redwood Trust made in any officer’s certificate pursuant to the
provisions hereof, to the performance in all material respects by the Seller,
the Depositor and Redwood Trust of its obligations hereunder and to the
following additional conditions:
          No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been instituted and be pending or shall have been threatened, any requests for
additional information on the part of the Commission (to be included in the
Registration Statement or in a Prospectus or otherwise) shall have been complied
with to the reasonable satisfaction of the Underwriters, and each Preliminary
Prospectus and the Final Prospectus shall have been filed or transmitted for
filing with the Commission not later than the time the same is required to be
filed or transmitted for filing pursuant to the Regulations of the Commission.
          Each of the Depositor and the Seller shall have furnished to the
Underwriters a certificate, dated the Closing Date, signed by the Chairman of
the Board or the President and the principal financial or accounting officer of
such entity, to the effect that each signer of such
192618 SEMT 2006-1
Underwriting Agreement

19



--------------------------------------------------------------------------------



 



certificate has carefully examined the Registration Statement, the Final
Prospectus, each Preliminary Prospectus, the Designated Static Pool Information
and this Agreement and that:
     (i) The representations and warranties made by such entity herein are true
and correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, and such entity has complied with all
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;
     (ii) No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceedings for that purpose have been
instituted and are pending or, to the knowledge of such officer, have been
threatened as of the Closing Date;
     (iii) Nothing has come to the attention of such officer that would lead
such officer to believe that either Preliminary Prospectus (excluding
information with respect to the Group 1 Certificates set forth in the
Preliminary Prospectus Supplement dated August 17, 2006) or the Final Prospectus
(including in each case, the Designated Static Pool Information) contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and
     (iv) Nothing has come to the attention of such officer that would lead such
officer to believe that any Seller Mortgage Loan Information contains any untrue
statement of a material fact or, in conjunction with either Preliminary
Prospectus or the Final Prospectus (including in each case, the Designated
Static Pool Information), omits any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
192618 SEMT 2006-1
Underwriting Agreement

20



--------------------------------------------------------------------------------



 



          Redwood Trust shall have furnished to the Underwriters a certificate,
dated the Closing Date, of Redwood Trust, signed by the Chairman of the Board or
President and the principal financial or accounting officer of Redwood Trust, to
the effect that each signer of such certificate has carefully examined the
Registration Statement, each Preliminary Prospectus, the Final Prospectus, the
Designated Static Pool Information and this Agreement and that:
     (v) The representations and warranties of Redwood Trust herein are true and
correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, and Redwood Trust has complied with all
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;
     (vi) No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceedings for that purpose have been
instituted and are pending or, to the knowledge of such officer, have been
threatened as of the Closing Date; and
     (vii) Nothing has come to the attention of such officer that would lead
such officer to believe that either Preliminary Prospectus (excluding
information with respect to the Group 1 Certificates set forth in the
Preliminary Prospectus Supplement dated August 17, 2006) or the Final Prospectus
(including in each case, the Designated Static Pool Information) contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
          Each of the Depositor and the Seller shall have furnished to you an
opinion, dated the Closing Date, of Tobin & Tobin, special counsel to the
Depositor and the Seller, in form and substance satisfactory to the Underwriters
and counsel to the Underwriters, to the effect that:

          192618 SEMT 2006-1         Underwriting Agreement   21    

 



--------------------------------------------------------------------------------



 



     (viii) Such entity has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of its incorporation
and is duly qualified to do business in, and is in good standing as a foreign
corporation under the laws of, each jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except such jurisdictions, if any, in which the failure to be so qualified will
not have a material adverse effect on the condition (financial or otherwise),
earnings, regulatory affairs, business affairs, business prospects or properties
of such entity; and such entity holds all material licenses, certificates and
permits from all governmental authorities necessary for the conduct of its
business as described in the Final Prospectus;
     (ix) No filing or registration with, notice to, or consent, approval,
authorization, order or other action of any governmental agency or body or any
court is required for the consummation by such entity of the transactions
contemplated by the terms of the Transaction Documents to which it is a party
except such as may be required under the “blue sky” or state securities laws of
any jurisdiction in connection with the offering, sale or acquisition of the
Publicly-Offered Certificates, any recordations of the Mortgage Loans to the
Trustee (to the extent such recordations are required pursuant to the Pooling
and Servicing Agreement) that have not yet been completed and such other
approvals as have been obtained;
     (x) The issuance, delivery and sale of the Publicly-Offered Certificates to
be purchased by the Underwriters pursuant to this Agreement, the execution and
delivery of the Transaction Documents by such entity and the consummation of any
of the transactions contemplated by the terms of the Transaction Documents do
not conflict

          192618 SEMT 2006-1         Underwriting Agreement   22    

 



--------------------------------------------------------------------------------



 



with or result in a breach or violation of any material term or provision of, or
constitute a default under, the certificate of incorporation or by-laws of such
entity, or any indenture, contract, lease, mortgage, deed of trust, note,
agreement or other evidence of indebtedness or other agreement, obligation or
instrument to which such entity is a party or by which it or its property is
bound, or any statute or any law, decree, order, rule or regulation applicable
to such entity of any court, regulatory body, administrative agency or
governmental body having jurisdiction over such entity or its properties;
     (xi) There are no legal or governmental actions, investigations or
proceedings pending to which such entity is a party, or, to the best knowledge
of such counsel, threatened against the such entity, (A) asserting the
invalidity of any Transaction Document or the Certificates, (B) seeking to
prevent the issuance of the Certificates or the consummation of any of the
transactions contemplated by any Transaction Document, (C) which might
materially and adversely affect the performance by such entity of its respective
obligations under, or the validity or enforceability of, any Transaction
Document or the Certificates or (D) seeking to affect adversely the Federal
income tax attributes of the Publicly-Offered Certificates as described in the
Final Prospectus under the heading “Material Federal Income Tax Consequences” or
the state income tax attributes of the Publicly-Offered Certificates as
described in the Final Prospectus under the heading “State Tax Considerations;”
     (xii) The Registration Statement and any amendments thereto have become
effective under the Securities Act; to the best knowledge of such counsel, no
stop order suspending the effectiveness of the Registration Statement has been
issued and not withdrawn, no proceedings for that purpose have been instituted
or threatened and not

          192618 SEMT 2006-1         Underwriting Agreement   23    

 



--------------------------------------------------------------------------------



 



terminated; and the Registration Statement and each Prospectus and each
amendment or supplement thereto (in the case of the Registration Statement and
the Final Prospectus), as of their respective effective or issue dates (other
than the financial and statistical information contained therein as to which
such counsel need express no opinion), complied as to form in all material
respects with the applicable requirements of the Securities Act and the
respective rules and regulations thereunder;
     (xiii) To the best knowledge of such counsel, there are no material
contracts, indentures or other documents of a character required to be described
or referred to in the Registration Statement or any Prospectus or to be filed as
exhibits to the Registration Statement other than those described or referred to
therein or filed or incorporated by reference as exhibits thereto;
     (xiv) Each Transaction Document to which such entity is a party has been
duly authorized, executed and delivered by such entity and constitutes a valid,
legal and binding agreement of such entity enforceable against such entity in
accordance with its terms, subject, as to enforceability to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity regardless of
whether enforcement is sought in a proceeding in equity or at law;
     (xv) The direction by the Depositor to the Trustee to execute, authenticate
and deliver the Publicly-Offered Certificates has been duly authorized by the
Depositor, and the Publicly-Offered Certificates, when authenticated by the
Trustee in the manner anticipated by the Pooling and Servicing Agreement and
delivered and paid for by you as provided in this Agreement, will be validly
issued and outstanding and entitled to the benefits of the Pooling and Servicing
Agreement;

          192618 SEMT 2006-1         Underwriting Agreement   24    

 



--------------------------------------------------------------------------------



 



     (xvi) The Publicly-Offered Certificates and the Transaction Documents
conform in all material respects to the descriptions thereof contained in the
Final Prospectus;
     (xvii) The statements in the Final Prospectus under the headings “Certain
Legal Aspects of the Loans” and “Legal Investment,” to the extent that they
constitute matters of law or legal conclusions with respect thereto, have been
reviewed by such counsel and are correct in all material respects;
     (xviii) The Publicly-Offered Certificates indicated under the heading
“Summary — Legal Investment” in the Final Prospectus to be “mortgage related
securities” will be mortgage related securities, as defined in Section 3(a)(41)
of the Exchange Act, so long as such Publicly-Offered Certificates are rated in
one of the two highest rating categories by at least one nationally recognized
statistical rating organization; and
     (xix) The Pooling and Servicing Agreement is not required to be qualified
under the Trust Indenture Act of 1939, as amended, and neither the Depositor nor
the Issuing Entity is required to be registered as an “investment company” under
the 1940 Act.
     Such opinion of counsel shall also include negative assurances with respect
to each Preliminary Prospectus and the Final Prospectus.
     Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than the Seller, the
Depositor and Redwood Trust. Such opinion may be qualified as an opinion only on
the laws of the States of New York, California and Delaware and the federal law
of the United

          192618 SEMT 2006-1         Underwriting Agreement   25    

 



--------------------------------------------------------------------------------



 



States. To the extent that such firm relies upon the opinion of other counsel in
rendering any portion of its opinion, the opinion of such other counsel shall be
attached to and delivered with the opinion of such firm that is delivered to
you.
     The Depositor shall have furnished to the Underwriters an opinion, dated
the Closing Date, of Chapman and Cutler LLP, special tax counsel to the
Depositor, in form and substance satisfactory to the Underwriters and counsel to
the Underwriters, to the effect that:
     (xx) the statements in the Final Prospectus under the heading “Material
Federal Income Tax Consequences”, as supplemented or modified by the statements
in the Prospectus Supplement under the heading “Federal Income Tax
Consequences,” to the extent that they constitute matters of law or legal
conclusions with respect to Federal income tax matters, are correct in all
material respects; and
     (xxi) each segregated asset pool for which the Pooling and Servicing
Agreement directs the Trustee to make a REMIC election will qualify as a REMIC
within the meaning of Section 860D of the Code.
     Redwood Trust shall have furnished to the Underwriters an opinion, dated
the Closing Date, of Tobin & Tobin, special counsel to Redwood Trust, in form
and substance satisfactory to the Underwriters and counsel to the Underwriters,
to the effect that:
     (xxii) Redwood Trust has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Maryland and is
duly qualified to do business in, and is in good standing as a foreign
corporation under the laws of, each jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except such jurisdictions, if any, in which the failure to be so qualified will
not have a material adverse effect on the condition

          192618 SEMT 2006-1         Underwriting Agreement   26    

 



--------------------------------------------------------------------------------



 



(financial or otherwise), earnings, regulatory affairs, business affairs,
business prospects or properties of Redwood Trust; and Redwood Trust holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its business as described in the Final Prospectus;
     (xxiii) Each Transaction Document to which Redwood Trust is a party has
been duly authorized, executed and delivered by Redwood Trust and constitutes a
valid, legal binding agreement of Redwood Trust, enforceable against Redwood
Trust in accordance with its terms, subject, as to enforceability to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity regardless of
whether enforcement is sought in a proceeding in equity or at law;
     (xxiv) No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by Redwood Trust of
the transactions contemplated by the terms of the Transaction Documents to which
Redwood Trust is a party except such as may be required under the “blue sky” or
state securities laws of any jurisdiction in connection with the offering, sale
or acquisition of the Publicly-Offered Certificates, any recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling and Servicing Agreement) that have not yet
been completed and such other approvals as have been obtained;
     (xxv) The consummation of any of the transactions contemplated by the terms
of the Transaction Documents to which Redwood Trust is a party do not conflict
with or result in a breach or violation of any material term or provision of, or
constitute a default

          192618 SEMT 2006-1         Underwriting Agreement   27    

 



--------------------------------------------------------------------------------



 



under, the charter or by-laws of Redwood Trust, or, to the best knowledge of
such counsel, any indenture or other agreement or instrument to which Redwood
Trust is a party or by which it is bound, or any statute or regulation
applicable to Redwood Trust or any order of any court, regulatory body,
administrative agency or governmental body having jurisdiction over Redwood
Trust; and
     (xxvi) There are no legal or governmental actions, investigations or
proceedings pending to which Redwood Trust is a party, or, to the best knowledge
of such counsel, threatened against Redwood Trust, (A) asserting the invalidity
of any Transaction Document to which Redwood Trust is a party or (B) which might
materially and adversely affect the performance by Redwood Trust of its
obligations under, or the validity or enforceability of any Transaction Document
to which Redwood Trust is a party.
     Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than Redwood Trust,
the Seller and the Depositor. Such opinion may be qualified as an opinion only
on the laws of the States of Maryland, New York, Delaware and California and the
federal law of the United States. To the extent that such counsel relies upon
the opinion of other counsel in rendering any portion of its opinion, the
opinion of such other counsel shall be attached to and delivered with the
opinion of such counsel that is delivered to the Underwriters.

          192618 SEMT 2006-1         Underwriting Agreement   28    

 



--------------------------------------------------------------------------------



 



          The Trustee shall have furnished to the Underwriters an opinion, dated
the Closing Date, of Pryor Cashman Sherman & Flynn LLP, counsel to the Trustee,
in form and substance satisfactory to the Underwriters and counsel to the
Underwriters, to the effect that:
     (xxvii) The Trustee has been duly organized and is validly existing as a
national banking association duly organized under the laws of the United States
of America, and is duly qualified to do business in each jurisdiction where the
character of its properties or the nature of its activities makes such
qualification necessary, except such jurisdictions, if any, in which the failure
to be so qualified will not have a material adverse effect on the condition
(financial or otherwise), earnings, regulatory affairs, business affairs,
business prospects or properties of the Trustee; and the Trustee holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its business as described in the Final Prospectus;
     (xxviii) The Pooling and Servicing Agreement has been duly authorized,
executed and delivered by the Trustee and constitutes a valid, legal and binding
agreement of the Trustee, enforceable against the Trustee in accordance with its
terms, subject, as to enforceability to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general principles of equity regardless of whether enforcement is sought in a
proceeding in equity or at law;
     (xxix) No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by the Trustee of
the transactions contemplated by the terms of the Pooling and Servicing
Agreement, except any such as may be required under the “blue sky” or state
securities laws of any jurisdiction in connection with the offering, sale or
acquisition of the Publicly-Offered Certificates, any

          192618 SEMT 2006-1         Underwriting Agreement   29    

 



--------------------------------------------------------------------------------



 



recordations of the assignment of the Mortgage Loans to the Trustee (to the
extent such recordations are required pursuant to the Pooling and Servicing
Agreement) that have not yet been completed and such other approvals as have
been obtained; and
     (xxx) The consummation of any of the transactions contemplated by the
Pooling and Servicing Agreement do not conflict with or result in a breach or
violation of any material term or provision of, or constitute a default under,
the charter or by-laws of the Trustee, or, to the best knowledge of such
counsel, any indenture or other agreement or instrument to which the Trustee is
a party or by which it is bound, or any statute or regulation applicable to the
Trustee or any order of any court, regulatory body, administrative agency or
governmental body having jurisdiction over the Trustee.
     Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than the Trustee.
Such opinion may be qualified as an opinion only on the laws of the States of
New York, Delaware and the federal law of the United States. To the extent that
such counsel relies upon the opinion of other counsel in rendering any portion
of its opinion, the opinion of such other counsel shall be attached to and
delivered with the opinion of such counsel that is delivered to the
Underwriters.
          The Master Servicer and the Securities Administrator shall have
furnished to the Underwriters an opinion, dated the Closing Date, of in-house
counsel to the Master Servicer and Hunton & Williams LLP, counsel to such
parties, in form and substance satisfactory to the Underwriters and counsel to
the Underwriters, to the effect that:

          192618 SEMT 2006-1         Underwriting Agreement   30    

 



--------------------------------------------------------------------------------



 



     (xxxi) Each of the Master Servicer and the Securities Administrator has
been duly organized and is validly existing as a national banking association
duly organized under the laws of the United States of America, and is duly
qualified to do business in each jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except such jurisdictions, if any, in which the failure to be so qualified will
not have a material adverse effect on the condition (financial or otherwise),
earnings, regulatory affairs, business affairs, business prospects or properties
of the such party; and such party holds all material licenses, certificates and
permits from all governmental authorities necessary for the conduct of its
business as described in the Final Prospectus;
     (xxxii) The Pooling and Servicing Agreement has been duly authorized,
executed and delivered by each of the Master Servicer and the Securities
Administrator constitutes a valid, legal and binding agreement of the such
party, enforceable against such party in accordance with its terms, subject, as
to enforceability to bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and to general principles of
equity regardless of whether enforcement is sought in a proceeding in equity or
at law;
     (xxxiii) No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by any of the
Master Servicer or the Securities Administrator of the transactions contemplated
by the terms of the Pooling and Servicing Agreement;
     (xxxiv) The consummation of any of the transactions contemplated by the
terms of the Pooling and Servicing Agreement do not conflict with or result in a
breach or

          192618 SEMT 2006-1         Underwriting Agreement   31    

 



--------------------------------------------------------------------------------



 



violation of any material term or provision of, or constitute a default under,
the charter or by-laws of any of the Master Servicer or the Securities
Administrator or, to the best knowledge of such counsel, any indenture or other
agreement or instrument to which such party is a party or by which it is bound,
or any statute or regulation applicable to such party or any order of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over such party; and
     (xxxv) There are no legal or governmental actions, investigations or
proceedings pending to which any of the Master Servicer or the Securities
Administrator is a party, or, to the best knowledge of such counsel, threatened
against the such party, (A) asserting the invalidity of the Pooling and
Servicing Agreement or (B) which might materially and adversely affect the
performance by such party of its obligations under, or the validity or
enforceability of, the Pooling and Servicing Agreement.
     Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than the Master
Servicer, the Securities . Such opinion may be qualified as an opinion only on
the laws of the States of New York, Delaware and the federal law of the United
States. To the extent that such counsel relies upon the opinion of other counsel
in rendering any portion of its opinion, the opinion of such other counsel shall
be attached to and delivered with the opinion of such counsel that is delivered
to the Underwriters.
          The Underwriters shall have received copies of any opinions of counsel
delivered to the rating agencies set forth in the Final Prospectus as rating the
Publicly-Offered Certificates,

          192618 SEMT 2006-1         Underwriting Agreement   32    

 



--------------------------------------------------------------------------------



 



including, but not limited to, any “true sale,” “non-consolidation” or
“perfection” opinions. Any such opinions shall be dated the Closing Date and
addressed to the Underwriters or accompanied by reliance letters addressed to
the Underwriters.
          The Underwriters shall have received from their counsel such opinion
or opinions, dated the Closing Date, with respect to the issuance and sale of
the Publicly-Offered Certificates, the Registration Statement and each
Prospectus, and such other related matters as you may reasonably require,
including a negative assurance letter with respect to each Preliminary
Prospectus or the Final Prospectus.
          The Depositor’s independent accountants, Deloitte & Touche LLP shall
have furnished to the Underwriters a letter or letters addressed to the
Underwriters and dated as of or prior to the date of first use of either
Preliminary Prospectus or the Final Prospectus in the form and reflecting the
performance of the procedures previously agreed to by the Depositor and the
Underwriters.
          Subsequent to the date hereof, there shall not have occurred any
change, or any development involving a prospective change in or affecting the
earnings, business or properties of Redwood Trust, the Depositor or the Seller
which, in your judgment, materially impairs the investment quality of the
Publicly-Offered Certificates so as to make it impractical or inadvisable to
proceed with the public offering or the delivery of the Publicly-Offered
Certificates as contemplated by the Final Prospectus.
          The Publicly-Offered Certificates shall be rated not lower than the
required ratings set forth under the heading “Ratings” in the Final Prospectus,
such ratings shall not have been rescinded and no public announcement shall have
been made that any such required rating of the

          192618 SEMT 2006-1         Underwriting Agreement   33    

 



--------------------------------------------------------------------------------



 



Publicly-Offered Certificates has been placed under review (otherwise than for
possible upgrading).
          The Depositor shall have furnished to the Underwriters such further
information, certificates and documents as the Underwriters may reasonably have
requested, and all proceedings in connection with the transactions contemplated
by this Agreement and all documents incident hereto shall be in all material
respects satisfactory in form and substance to the Underwriters and their
counsel.
          If any of the conditions specified in this Section 6 shall not have
been fulfilled when and as provided in this Agreement, this Agreement and all
obligations of an Underwriter hereunder may be canceled at, or at any time prior
to, the Closing Date by such Underwriter. Notice of such cancellation shall be
given to the Depositor in writing, or by telephone or telegraph confirmed in
writing.
     7. Termination. This Agreement shall be subject to termination in your
absolute discretion, by notice given to the Depositor if, subsequent to the date
hereof, (i) trading generally shall have been suspended or materially limited
on, or by, as the case may be, any of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq National Market, the Chicago Board of Options
Exchange, the Chicago Mercantile Exchange or the Chicago Board of Trade,
(ii) trading of any securities of Redwood Trust or the Depositor shall have been
suspended on any exchange or in any over-the-counter market, (iii) a material
disruption in securities settlement, payment or clearance services in the United
States shall have occurred, (iv) any moratorium on commercial banking activities
shall have been declared by Federal or New York State authorities or (v) there
shall have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in your judgment, is material
and

          192618 SEMT 2006-1         Underwriting Agreement   34    

 



--------------------------------------------------------------------------------



 



adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Publicly-Offered Certificates on the
terms and in the manner contemplated in the Final Prospectus.
     8. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Depositor,
the Seller and Redwood Trust and their respective officers and of each
Underwriter set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Underwriter or the Depositor, the Seller or Redwood Trust, and will survive
delivery of and payment for the Publicly-Offered Certificates. The provisions of
Section 5(a)(iv), Section 9, Section 11 and Section 12 hereof shall survive the
termination or cancellation of this Agreement.
     9. Reimbursement of Underwriter Expenses. If for any reason, other than
default by any Underwriter in its obligation to purchase the Publicly-Offered
Certificates or termination by any Underwriter pursuant to Section 7 hereof, the
Publicly-Offered Certificates are not delivered as provided herein, the
Depositor, the Seller and Redwood Trust jointly and severally agree to reimburse
each Underwriter for all damages, losses and out-of-pocket expenses of such
Underwriter, including reasonable fees and disbursements of its counsel,
reasonably incurred by such Underwriter in making preparations for the purchase,
sale and delivery of the Publicly-Offered Certificates, but the Depositor, the
Seller and Redwood Trust shall then be under no further liability to any
Underwriter with respect to the Publicly-Offered Certificates, except as
provided in Section 5(a)(iv), Section 8, Section 11 or Section 11 hereof.

          192618 SEMT 2006-1         Underwriting Agreement   35    

 



--------------------------------------------------------------------------------



 



     10. Certain Definitions. For purposes of this Agreement, the following
terms shall have the respective meanings set forth below:
     Custom Loan Information: Such information regarding the Mortgage Loans as
is disseminated by any Underwriter to a potential investor, exclusive of any
Seller Mortgage Loan Information (in the form provided by the Depositor) and
information included in the Preliminary Term Sheet.
     Contract of Sale: Contract of Sale: A valid contract, whether oral or
written, by which a third party becomes committed to purchase any
Publicly-Offered Certificates from any Underwriter and such Underwriter becomes
committed to sell such Publicly-Offered Certificates to such third party;
provided that “Contract of Sale” excludes any action by such third party and
such Underwriter prior to such commitments.
     Derived Information: Such information regarding the Publicly-Offered
Certificates as is disseminated by any Underwriter to a potential investor,
which information is prepared on the basis of or derived from Seller Mortgage
Loan Information (e.g., tables and/or charts displaying with respect to any
Class or Classes of Publicly-Offered Certificates, any of the following: yield,
average life, duration, expected maturity, interest rate sensitivity, loss
sensitivity) from, but does not include (i) Issuer Information, (ii) information
contained in the Registration Statement, any Prospectus or any amendment or
supplement to any of them, taking into account information incorporated therein
by reference or (iii) Seller Mortgage Loan Information.
     Free Writing Prospectus: The Preliminary Term Sheet and any Custom Loan
Information, Derived Information or other information relating to the
Publicly-Offered

          192618 SEMT 2006-1         Underwriting Agreement   36    

 



--------------------------------------------------------------------------------



 



Certificates disseminated by the Depositor or any Underwriter that constitutes a
“free writing prospectus” within the meaning of Rule 405 under the Securities
Act.
     Issuer Information: Such information as defined in Rule 433(h) under the
Securities Act and information that is based on or derived from such approved
information, but excluding Derived Information or Custom Loan Information.
     Preliminary Term Sheet: The preliminary term sheet dated August 16, 2006.
     Seller Mortgage Loan Information: Information relating to the Mortgage
Loans furnished by or on behalf of the Depositor or the Seller to the
Underwriters.
     Spread: The excess, if any, of (i) the purchase prices paid by investors to
an Underwriter for the Publicly-Offered Certificates over (ii) the purchase
price paid by such Underwriter to the Depositor for the Publicly-Offered
Certificates purchased by such Underwriter.
     Underwriter Information: The only written information furnished by or on
behalf of an Underwriter to the Depositor specifically for use in connection
with the preparation of the Registration Statement, any Prospectus or any Free
Writing Prospectus, such information being specified on Exhibit A attached
hereto.
     11. Indemnification. (a) The Depositor, the Seller and Redwood Trust
jointly and severally agree to indemnify and hold harmless each Underwriter and
each person who controls an Underwriter within the meaning of either the
Securities Act or the Exchange Act against any and all losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue

          192618 SEMT 2006-1         Underwriting Agreement   37    

 



--------------------------------------------------------------------------------



 



statement of a material fact contained in the Registration Statement or in any
revision or amendment thereof or supplement thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated in the
Registration Statement or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, (iii) any
untrue statement or alleged untrue statement of a material fact contained in a
Preliminary Prospectus, taken together with the Designated Static Pool
Information, (iv) the omission or alleged omission to state therein a material
fact required to be stated in such Preliminary Prospectus, taken together with
the Designated Static Pool Information, or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (v) any untrue statement or alleged untrue statement of a material
fact contained in the Final Prospectus, taken together with the Designated
Static Pool Information, or in any revision or amendment thereof or supplement
thereto, (vi) the omission or alleged omission to state in the Final Prospectus
or the Designated Static Pool Information a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (vii) any untrue
statement or alleged untrue statement of a material fact contained in a Free
Writing Prospectus, or (viii) the omission or alleged omission to state therein
a material fact required to be stated in a Free Writing Prospectus or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and further agree to promptly reimburse each
such indemnified party for any legal or other expenses reasonably incurred by it
or him, as incurred, in connection with investigating or defending or preparing
to defend against any such loss, claim, damage, liability or action; provided,
however, that none of the Depositor, the Seller or Redwood Trust shall be liable
to a particular Underwriter or any person who controls such Underwriter to the
extent that

          192618 SEMT 2006-1         Underwriting Agreement   38    

 



--------------------------------------------------------------------------------



 



any misstatement or alleged misstatement or omission or alleged omission (i) was
made in either Preliminary Prospectus, the Final Prospectus, any Free Writing
Prospectus or the Registration Statement or the Designated Static Pool
Information, as applicable, pursuant to Underwriter Information, Derived
Information or Custom Loan Information disseminated by such Underwriter (unless
such misstatement or alleged misstatement or omission or alleged omission
resulted from an error or material omission in the Seller Mortgage Loan
Information) or (ii) was corrected (with such correction timely delivered to the
Underwriter) at least one business day prior to the written confirmation of such
sale and such correction did not materially and adversely affect the marketing
or pricing of the Publicly-Offered Certificates and such Underwriter did not
deliver, at or prior to the written confirmation of such sale, a copy of the
Final Prospectus as then revised, amended or supplemented in any case where such
delivery is required by the Securities Act or the Exchange Act, if the Depositor
has previously furnished copies thereof to the Underwriters in accordance with
the terms of this Agreement. This indemnity agreement will be in addition to any
liability that the Depositor, the Seller or Redwood Trust may otherwise have.
          Each Underwriter severally agrees to indemnify and hold harmless the
Depositor, Redwood Trust and the Seller, the officers of the Depositor who
signed the Registration Statement or any amendment thereof, the directors of the
Depositor, and each person who controls the Depositor, Redwood Trust or the
Seller within the meaning of either the Securities Act or the Exchange Act, to
the same extent as the foregoing indemnities from the Depositor, the Seller and
Redwood Trust to each Underwriter; provided, however, that an Underwriter will
be liable in any such case only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with Underwriter

          192618 SEMT 2006-1         Underwriting Agreement   39    

 



--------------------------------------------------------------------------------



 



Information, Derived Information or Custom Loan Information, as applicable,
furnished by that particular Underwriter to the Depositor or to a prospective
investor, except to the extent that any untrue statement or alleged untrue
statement therein or omission therefrom (or is alleged to have resulted)
directly from an error in the Seller Mortgage Loan Information that was used in
the preparation of either (x) any Underwriter Information, Derived Information
or Custom Loan Information (or amendment or supplement thereof) or (y) any
written or electronic materials furnished to prospective investors on which the
Underwriter Information (or amendments or supplements) were based. This
indemnity agreement will be in addition to any liability that any Underwriter
may otherwise have.
          Promptly after receipt by an indemnified party under this Section 11
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 11, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party will not relieve
the indemnifying party from any liability which it may have to any indemnified
party, unless the indemnifying party is materially prejudiced by such failure to
notify and in any event shall not relieve the indemnifying party from any
liability which it may have to any indemnified party other than under this
Section 11. In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein, and to the extent that it may
elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel satisfactory to such indemnified party; provided,
however, that if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party (including impleaded

          192618 SEMT 2006-1         Underwriting Agreement   40    

 



--------------------------------------------------------------------------------



 



parties) and the indemnified party or parties shall have reasonably concluded
that there may be legal defenses available to it or them and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
elect separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of its election so to assume the defense of such action and approval by
the indemnified party of counsel, the indemnifying party will not be liable for
any legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof, unless (i) the indemnified party shall have
employed separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (in addition to local counsel) for each of, and
approved by, the Underwriters in the case of paragraph (a) of this Section 11,
representing the related indemnified parties under such paragraph (a) who are
parties to such action), (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action or (iii) the
indemnifying party has authorized the employment of counsel for the indemnified
party at the expense of the indemnifying party; and except that, if clause (i)
or (iii) is applicable, such liability shall only be in respect of the counsel
referred to in such clause (i) or (iii). No indemnifying party shall, without
the consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder

          192618 SEMT 2006-1         Underwriting Agreement   41    

 



--------------------------------------------------------------------------------



 



by such indemnified party, unless such settlement includes an unconditional
release of such indemnified party from all liability on claims that are the
subject matter of such proceeding.
     12. Contribution. If the indemnification provided for in Section 11 is
unavailable or insufficient to hold harmless an indemnified party under
Section 11, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in Section 11 above in such proportion as is appropriate
to reflect the relative benefits received by the Depositor, the Seller and
Redwood Trust on the one hand and the Underwriter on the other from the offering
of the Publicly-Offered Certificates or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Depositor, the Seller and Redwood Trust
on the one hand and the Underwriter on the other in connection with the
statements or omissions or alleged statements or alleged omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the
Depositor, the Seller and Redwood Trust on the one hand and the Underwriters on
the other shall be in such proportion so that the Underwriters are responsible
for an amount equal to the Spread, and the Depositor, the Seller and Redwood
Trust are responsible for the balance. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omissions or alleged omission to state a material fact
relates to information supplied by the Depositor, the Seller or Redwood Trust or
by the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first

          192618 SEMT 2006-1         Underwriting Agreement   42    

 



--------------------------------------------------------------------------------



 



sentence of this Section 12 shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
Section 12. An Underwriter shall not be required to contribute any amount in
excess of (x) the Spread of such Underwriter, over (y) the amount of any damages
which the applicable Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. The
obligation of any Underwriter to contribute under this Section 12 is several in
proportion to the portion of the Spread applicable to it. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
     13. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns, and no
other person will have any right or obligation hereunder.
     14. Applicable Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed therein, without reference to its conflict of law provisions
(other than Section 5-1401 of the General Obligations Law), and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws.
     15. No Advisory or Fiduciary Responsibility. The Depositor acknowledges and
agrees that: (i) the purchase and sale of the Publicly-Offered Certificates
pursuant to this Agreement, including the determination of the public offering
price of the Publicly-Offered Certificates and any related discounts and
commissions, is an arm’s-length commercial transaction between the Depositor, on
the one hand, and the several Underwriters, on the other hand, and the Depositor
is

          192618 SEMT 2006-1         Underwriting Agreement   43    

 



--------------------------------------------------------------------------------



 



capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Underwriter is and has been acting solely as a principal
and is not the agent or fiduciary of the Depositor or its affiliates,
stockholders, creditors or employees or any other party; (iii) no Underwriter
has assumed or will assume an advisory or fiduciary responsibility in favor of
the Depositor with respect to any of the transactions contemplated hereby or the
process leading thereto (irrespective of whether such Underwriter has advised or
is currently advising the Depositor on other matters) or any other obligation to
the Depositor except the obligations expressly set forth in this Agreement;
(iv) the several Underwriters and their respective affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Depositor and that the several Underwriters have no obligation to disclose
any of such interests by virtue of any fiduciary or advisory relationship; and
(v) the Underwriters have not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and the Depositor has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate.
     This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Depositor and the several Underwriters, or any of
them, with respect to the subject matter hereof. The Depositor hereby waives and
releases, to the fullest extent permitted by law, any claims that the Depositor
may have against the several Underwriters with respect to any breach or alleged
breach of fiduciary duty.
     16. The Depositor acknowledges and agrees that the Underwriters are acting
solely in the capacity of an arm’s length contractual counterparty to the
Depositor with respect to the offering

          192618 SEMT 2006-1         Underwriting Agreement   44    

 



--------------------------------------------------------------------------------



 



of Publicly-Offered Certificates contemplated hereby (including in connection
with determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or an agent of, the Depositor or any other person. In addition,
neither the Representative nor any other Underwriter is advising the Depositor
or any other person as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction. The Depositor shall consult with its own advisors
concerning such matters, and the Underwriters shall have no responsibility or
liability to the Depositor with respect thereto. Any review by the Underwriters
of the Depositor, the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the
Underwriters and shall not be on behalf of the Depositor
     17. Miscellaneous. Time shall be of the essence of this Agreement. This
Agreement, together with any contemporaneous written agreements and any prior
written agreements (to the extent not superseded by this Agreement) that relate
to the offering of the Publicly-Offered Certificates, represents the entire
agreement between Depositor, the Seller and Redwood Trust, on the one hand, and
the Underwriters, on the other, with respect to the preparation of either
Preliminary Prospectus, the Final Prospectus and any Free Writing Prospectus and
the conduct of the offering, and the purchase and sale of the Publicly-Offered
Certificates. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated except by a writing signed by the party against whom
enforcement of such change, waiver, discharge or termination is sought. This
Agreement may be signed in any number of counterparts, each of which shall be
deemed an original, which taken together shall constitute one and the same
instrument.
     18. Notices. All communications hereunder shall be in writing and effective
only on receipt and, if sent to an Underwriter, shall be delivered to the
address specified on the signature

          192618 SEMT 2006-1         Underwriting Agreement   45    

 



--------------------------------------------------------------------------------



 



page hereof. If such notice is sent to the Depositor, the Seller or Redwood
Trust, it shall be delivered to One Belvedere Place, Suite 330, Mill Valley,
California 94941, attention of John Isbrandtsen, Vice President.
* * *

          192618 SEMT 2006-1         Underwriting Agreement   46    

 



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement
please sign and return to the undersigned a counterpart hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement by and among
the Depositor, the Seller, Redwood Trust and each Underwriter relating to the
Publicly-Offered Certificates.

           
Very truly yours,


REDWOOD TRUST, INC.
      By:   /s/ John Arens         Name:   John Arens        Title:   Vice
President        RWT HOLDINGS, INC.,
as Seller
      By:   /s/ John Arens         Name:   John Arens        Title:   Vice
President        SEQUOIA RESIDENTIAL FUNDING, INC.,
as Depositor
      By:   /s/ John Arens         Name:   John Arens        Title:   Vice
President     

          192618 SEMT 2006-1         Underwriting Agreement        

 



--------------------------------------------------------------------------------



 



The foregoing Agreement
is hereby confirmed and accepted by:
BANC OF AMERICA SECURITIES LLC
By: /s/ Casey Neilson
Name:
Title:
Address: Banc of America Securities LLC
214 North Tryon Street
Charlotte, NC 28255
COUNTRYWIDE SECURITIES CORPORATION
By: /s/ Michael Schloessmann
Name:       Michael Schloessmann
Title:         Managing Director
Address:   Countrywide Securities Corporation
 4500 Park Granada
 Calabasas, California 91320

          192618 SEMT 2006-1         Underwriting Agreement        

 



--------------------------------------------------------------------------------



 



Schedule 1

                                                                      Banc of  
        Countrywide                         America   Original Amount to  
Securities   Original Amount to     Original           Securities LLC   be
purchased by   Corporation   be purchased by     Class   Class   Purchase   Banc
of   Purchase   Countrywide     Principal   Interest   Price   America
Securities   Price   Securities Class   Amount(1)   Rate(2)   Percentage(3)  
LLC   Percentage(4)   Corporation
1-A1A
  $ 81,000,000     Variable     99.9412384 %   $ 40,500,000.00       99.7982600
%   $ 40,500,000.00  
1-A1B
  $ 105,297,000     Variable     99.9412384 %   $ 52,648,500.00       99.7982600
%   $ 52,648,500.00  
1-A2
  $ 8,653,000     Variable     99.9412384 %   $ 4,326,500.00       99.7982600 %
  $ 4,326,500.00  
1-AR
  $ 100     Variable     N/A     $ 100.00       N/A       —  
2-A1
  $ 105,230,000     Variable     99.9412384 %   $ 52,615,000.00       99.7982600
%   $ 52,615,000.00  
2-A2
  $ 7,506,000     Variable     99.9412384 %   $ 3,753,000.00       99.7982600 %
  $ 3,753,000.00  
3-A1
  $ 378,716,000     Variable     99.9412384 %   $ 189,358,000.00      
99.7982600 %   $ 189,358,000.00  
3-A2
  $ 27,013,000     Variable     99.9412384 %   $ 13,506,500.00       99.7982600
%   $ 13,506,500.00  
B-1
  $ 16,765,000     Variable     99.9412384 %   $ 8,382,500.00       99.7982600 %
  $ 8,382,500.00  
B-2
  $ 5,589,000     Variable     99.9412384 %   $ 2,794,500.00       99.7982600 %
  $ 2,794,500.00  
B-3
  $ 3,352,000     Variable     99.9412384 %   $ 1,676,000.00       99.7982600 %
  $ 1,676,000.00  

 

(1)   These balances are approximate, as described in the Final Prospectus.  
(2)   These Publicly-Offered Certificates will accrue interest based on variable
interest rates, as described in the Final Prospectus.   (3)   The total
underwriting fees/discounts payable to Banc of America Securities LLC shall be
$217,159.59.   (4)   The total underwriting fees/discounts payable to
Countrywide Securities Corporation shall be $745,551.35.

          192618 SEMT 2006-1         Underwriting Agreement        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
     The following constitutes Underwriter Information for purposes of
Section 10 of this Agreement:
     The information set forth in each Preliminary Prospectus Supplement and the
Prospectus Supplement (i) in the first and second sentences of the third
paragraph on the cover page thereof and (ii) in the first and second paragraphs
(including the table contained therein) under the caption “Method of
Distribution” therein.

          192618 SEMT 2006-1         Underwriting Agreement        

 